                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES A. EVANS,
 #K90499,

                      Petitioner,

 v.                                           Case No. 19-cv-01290-NJR

 FRANK LAWRENCE,

                      Respondent.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Petitioner James A. Evans, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”), brings this

habeas corpus action pursuant to 28 U.S.C. § 2254 to challenge the constitutionality of his

convictions in two related cases for murder, solicitation of murder, conspiracy to commit

murder, and sale of a firearm by a felon in Madison County, Illinois, Case Numbers 98-

CF-2131 and 99-CF-634.

       Evans’s Motion to Amend (Doc. 5) seeks to amend the petition only by adding a

prayer for relief. The Motion is GRANTED, and the Amended Petition is now before the

Court for a preliminary review of the Petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in United States District Courts.

       Evans details his lengthy pursuit of state court remedies. In short, he was

convicted in August and November 1999, and filed direct appeals in both cases. The

Illinois Supreme Court denied leave to appeal in both cases. Evans then filed

postconviction petitions in both cases in 2003. Those petitions are still pending. Evans

                                       Page 1 of 3
asserts that inordinate delay in state proceedings amount to an absence of state process.

He asks this Court to order his convictions reversed, grant him immediate release, and/or

enter a supervisory order requiring the state court to adjudicate his petitions in a timely

manner.

       Section 2254 permits a federal court to grant habeas relief where a person

convicted in state court is in custody in violation of the Constitution or laws of the United

States. It does not authorize a federal court to take over or supervise a state court

proceeding. Evans alleges inordinate delay in the state proceedings, which may serve to

excuse exhaustion and procedural default, but he does not allege any grounds for habeas

relief. Therefore, the Amended Petition must be dismissed for failure to state a claim.

       Accordingly, the Clerk of Court is DIRECTED to file the First Amended Petition.

For the reasons set forth above, the First Amended Petition is DISMISSED without

prejudice for failure to state a claim, but Evans will be given a chance to amend.

       Should Evans wish to proceed with his case, he shall file a Second Amended

Petition on or before April 14, 2020. It is strongly recommended that Evans use the form

designed for use in this District for Section 2254 actions. He should label the pleading

“Second Amended Petition” and include Case Number 19-cv-1290-NJR.

       An amended pleading supersedes and replaces the prior pleading, rendering the

prior pleading void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1 (7th

Cir. 2004). The Court will not accept piecemeal amendments. Thus, the Second Amended

Petition must contain all the relevant allegations in support of Evans’s claims and must

stand on its own, without reference to any other pleading. In order to state a claim, the

Second Amended Petition must set forth the grounds for habeas relief. The Second


                                        Page 2 of 3
Amended Petition will be subject to preliminary review.

       Should the Second Amended Petition not conform to these requirements, it shall

be stricken. Failure to file an amended petition shall result in the dismissal of this action

with prejudice. The Clerk is DIRECTED to mail Evans a blank Section 2254 petition form.

       Finally, Evans is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 16, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 3 of 3
